              Case 13-40539-KKS        Doc 63      Filed 01/25/19   Page 1 of 4




                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


In re:
                                                       Case No.: 13-40539-KKS
VERNON ALLEN JONES                                     Chapter 7


      Debtor                           /

    ORDER DISAPPROVING APPLICATION FOR RECOVERY OF UN-
                  CLAIMED FUNDS (Doc. 61)

     THIS CASE came on for consideration of the Application for Recov-

ery of Unclaimed Funds (the “Application,” Doc. 61) submitted by Dilks

& Knopik, LLC, as Applicant. The Application fails to fulfill the require-

ments of 28 U.S.C. § 2042.1 It is

ORDERED:

     The Application for Payment of Unclaimed Funds (Doc. 61) is DIS-

APPROVED without prejudice for the following reason(s):

x The Applicant used application forms not authorized by this Court. The

correct      forms       can      be       found      on     the     Court’s       website:

https://ecf.flnb.uscourts.gov/ucfunds/


1 28 U.S.C.§2042 states in pertinent part: “. . . Any claimant entitled to any such money may,
on petition to the court and upon notice to the United States attorney and full proof of the
right thereto, obtain an order directing payment to him.”
            Case 13-40539-KKS   Doc 63   Filed 01/25/19   Page 2 of 4




  The Applicant is missing page ____ of the official forms.

  Proof of service is deficient upon the Office of the United States Attor-

ney at:

     - (Gainesville, Tallahassee, and Panama City Divisions) 111 N.

          Adams St., 4th Floor, Tallahassee, FL 32301

     - (Pensacola Division) 21 E. Garden St., Ste. 400, Pensacola, FL

          32502

  The last four digits of the Applicant’s Social Security Number or Tax

Identification Number were not provided.

  A copy of the individual Applicant’s photo identification was not pro-

vided, or was illegible.

  A copy of the officer of the corporate Applicant’s photo identification

and proof of employment was not provided, or was illegible.

  A notarized signature of the Applicant was not provided.

  Applicant’s name, address and telephone number were not provided.

  No explanation/incorrect explanation of the right of the Applicant to

the unclaimed funds was provided. The Applicant did not select a box on

pg. 1 of the Application indicating how Applicant is entitled to the funds.

  The Applicant did not supply a notarized original Power of Attorney.


                                     2
           Case 13-40539-KKS   Doc 63    Filed 01/25/19   Page 3 of 4




  The Corporate Applicant failed to provide a notarized corporate power

of attorney signed by an officer of the company and a statement of the

signing officer’s authority.

  The Corporate Applicant has not provided current proof of the author-

ized representative’s authority to pursue the unclaimed funds.

  The name of the entity claiming the unclaimed funds does not match

the name of the original creditor as found on the proof of claim or Notice

of Payment of Unclaimed Funds.

  The Applicant did not supply sufficient documentation evidencing the

transfer of the claim or proof of purchase/sale of the assets.

  The amount of funds requested does not match the amount held in the

court registry.

  There are no funds on deposit in the name of the Applicant.

  ___Other []




                                     3
              Case 13-40539-KKS    Doc 63    Filed 01/25/19   Page 4 of 4




       There may be other issues with the Application. The Court reserves

jurisdiction to ensure any subsequent applications comply with the re-

quirements to receive unclaimed funds.

       DONE and ORDERED on                  January 25, 2019                .



                                            _________________________
                                            KAREN K. SPECIE
                                            Chief U.S. Bankruptcy Judge

Copies to:
All parties in interest

Dilks & Knopik, LLC
Brian J. Dilks, President/Member
35308 SE Center Street
Snoqualmie, WA 98065




                                        4
